      Case: 1:19-cv-01652 Document #: 1 Filed: 03/08/19 Page 1 of 6 PageID #:1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DISTRICT

AJA ELLIS,                                 )
                                           )
                            Plaintiff,     )
                                           )
      v.                                   )       Case No.
                                           )
CITY OF CHICAGO,                           )
                                           )
                            Defendant.     )

                                         COMPLAINT

      The Plaintiff AJA ELLIS (hereinafter referred to as “ELLIS”) and for her

complaint against the Defendant CITY OF CHICAGO (hereinafter referred to as the

“CITY”) states:

                               COUNT I –
               TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
              AS AMENDED BY THE CIVIL RIGHTS ACT OF 1991

      1.      This action is brought for damages sustained by ELLIS by reason of the

CITY’s violation of her civil rights under Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991.

      2.      At all times relevant hereto, ELLIS was and is a citizen of the United

States, a resident of the Northern District of Illinois and is African-American and a

female.

      3.      At all times relevant hereto, the CITY was and is a municipal corporation

organized and existing under the laws of the State of Illinois with its principal place of

business located at headquarters located at 121 N. LaSalle Street, Chicago, Illinois 60602.
                                               1
      Case: 1:19-cv-01652 Document #: 1 Filed: 03/08/19 Page 2 of 6 PageID #:2



      4.     At all times relevant hereto, the CITY was an “employer” within the

meaning of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act

of 1991.

      5.     This Court has jurisdiction pursuant to 28 USC §1343 and §1331.

      6.     Venue is appropriate in this Court pursuant to 28 USC §1391 since the

complained of conduct occurred in this District.

      7.     Prior to February 21, 2017, ELLIS had applied for an apartment in Chicago

and was approved on February 8, 2017.

      8.     Due to the City of Chicago not approving the final occupancy permit,

ELLIS’ move-in date was delayed to June 1, 2017.

      9.     Nevertheless, in order to comply with the CITY’s residency requirements,

ELLIS and her daughter moved to her grandmother’s apartment located in Chicago.

      10.    ELLIS would return, however, to her prior residence in Cicero, Illinois just

to remove her personal property.

      11.    Since ELLIS could not afford a mover, she had to remove the personal

property in the Cicero apartment by herself and with a friend.

      12.    On February 21, 2017, ELLIS received her notice to report for duty to the

Chicago Police Department.

      13.    On or about March 16, 2017, ELLIS was hired by the CITY to the position

of Patrolman for the Chicago Police Department.

      14.    ELLIS was located at the 11th District located at 3151 W. Harrison in

Chicago, Illinois 606012.
                                            2
       Case: 1:19-cv-01652 Document #: 1 Filed: 03/08/19 Page 3 of 6 PageID #:3



        15.   Up to February 24, 2018, ELLIS received favorable performance reviews

and accolades from her superiors at the Chicago Police Department.

        16.   At all times relevant hereto, it was the policy of the CITY not to

discriminate against any employee on the basis of his or her race or sex.

        17.   At all times relevant hereto, the CITY knew that ELLIS was African-

American.

        18.   Nevertheless, commencing on February 24, 2018, ELLIS was discriminated

against because of her race and sex.

        19.   Specifically, on February 24, 2018, ELLIS was called out of roll call at the

11th District and was advised to go to headquarters at 35th and Michigan in Chicago,

Illinois.

        20.   Upon her arrival, she met with Sergeant Michael Tate and Sergeant Tracy

Walker.

        21.   Sergeant Tate told ELLIS that she was under investigation for purportedly

violating the residency requirement that is required of a police officer to live in the City

of Chicago.

        22.   ELLIS told Sergeant Tate and Sergeant Walker that since she was hired by

the City of Chicago, she lived in the City of Chicago and was not residing elsewhere.

        23.   Sergeant Tate and Sergeant Walker advised ELLIS that a complaint had

been filed against her by a former landlord when she lived in Cicero up to March 1, 2017

who falsely stated that she was still living in Cicero.


                                              3
      Case: 1:19-cv-01652 Document #: 1 Filed: 03/08/19 Page 4 of 6 PageID #:4



       24.    ELLIS reiterated to Sergeant Tate and Sergeant Walker that she was merely

in the process of removing certain personal property from that apartment in Cicero, but

that she was not living there.

       25.    Rather, ELLIS told them that she had an apartment that she was getting

ready for June, 2017 and that she was currently living at her grandmother’s house at 1908

S. Springfield in Chicago, Illinois.

       26.    Sergeant Tate then asked ELLIS to turn over her badge, her ID and her gun

to them and advised her that she was being stripped of her position because she did not

live in the City of Chicago.

       27.    To compound matters, on March 1, 2018, ELLIS was advised that she was

terminated from the police force because she purportedly did not reside in the City of

Chicago.

       28.    The claimed reason advanced for ELLIS’ termination was nothing more

than a pretext for the race and sex discrimination that the City of Chicago committed

against her especially since there were Caucasian and male police officers who did not

live in Chicago and were not terminated from their positions.

       29.    Beside one other individual, ELLIS was the only African American female

police officer in her class.

       30.    Since ELLIS did live in the City of Chicago and did not engage in any

misconduct that would warrant her removal from her position, the CITY has, therefore,

discriminated against her because of her race and sex in violation of her rights under Title

VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991.
                                             4
      Case: 1:19-cv-01652 Document #: 1 Filed: 03/08/19 Page 5 of 6 PageID #:5



       31.      On August 15, 2018, the Equal Employment Opportunity Commission

received ELLIS’ charge of discrimination.

       32.      Pursuant to ELLIS’, on February 1, 2019, the United States Department of

Justice issued ELLIS a notice of right to sue. A true and correct copy of this notice is

attached hereto as Exhibit A.

       33.      Less than ninety days have expired since ELLIS’ receipt of this notice of

right to sue.

       34.      The CITY’s violation of ELLIS’ civil rights under Title VII of the Civil

Rights Act of 1964, as amended by the Civil Rights Act of 1991, has caused ELLIS

pecuniary damages.

       WHEREFORE the Plaintiff AJA ELLIS requests that this Court enter judgment in

her favor and against the Defendant CITY OF CHICAGO as follows:

                a.    Enjoining the CITY from engaging in such unlawful employment

                      practices as alleged in this complaint.

                b.    Requiring the CITY to reinstate ELLIS to her position as a police

                      officer at the rate of pay comparable to what she would have been

                      receiving if not for the civil rights violations committed against her

                      by the CITY.

                c.    Making ELLIS whole as to all salary, benefits and seniority status

                      that would have accrued but for the civil rights violations committed

                      by the CITY.


                                              5
Case: 1:19-cv-01652 Document #: 1 Filed: 03/08/19 Page 6 of 6 PageID #:6



       d.    Awarding ELLIS compensatory damages in an amount to be

             determined at trial;

       e.    Awarding ELLIS attorney’s fees, costs and prejudgment interest.

       f.    Awarding ELLIS such other and further relief as this Court may

             deem appropriate.

THE PLAINTIFF REQUESTS TRIAL BY JURY.

                                              Respectfully submitted,


                                              s/Joel F. Handler
                                              JOEL F. HANDLER (#1115812)
                                              One E. Wacker Drive, Suite510
                                              Chicago, Illinois 60601
                                              (312) 832-0008
                                              Attorney for the Plaintiff,
                                              AJA ELLIS




                                    6
